Case: 14-40150      Document: 00512879231         Page: 1    Date Filed: 12/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-40150
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        December 22, 2014
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

CHADRIC DEWAYNE LUPER, also known as Lil-G,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:02-CR-88


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Chadric Dewayne Luper appeals the district court’s finding that he
violated the terms of his supervised release by assaulting a public servant.
While he concedes that, following his 2002 drug conviction, he violated the
terms of his supervised release by being convicted of driving while intoxicated,
he notes that the district court’s finding that he assaulted a public servant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40150     Document: 00512879231      Page: 2    Date Filed: 12/22/2014


                                  No. 14-40150

resulted in a higher guidelines range.         See U.S.S.G. §§ 7B1.1(a)(1) and
7B1.4(a). In that regard, he contends that the testimony presented by the
Government to show that he assaulted a public servant was not credible.
      We review a district court’s decision to revoke supervised release for
abuse of discretion. United States v. Spraglin, 418 F.3d 479, 480 (5th Cir.
2005). We must defer to the district court’s credibility determinations. See
United States v. Goncalves, 613 F.3d 601, 609 (5th Cir. 2010). “It is not this
Court’s function to pass on a district court’s determination regarding the
credibility of the witness.” United States v. Alaniz-Alaniz, 38 F.3d 788, 791
(5th Cir. 1994). Nevertheless, this court “may find testimony to be ‘incredible
as a matter of law,’ if the witness testifies to facts that he ‘physically could not
have observed or events that could not have occurred under the laws of
nature.’” Id.
      The magistrate judge (MJ) held a hearing to determine whether to
revoke Luper’s supervised release. After listening to the testimony of four
police officers as well as the testimony of Luper and another witness in support
of Luper, the MJ found that Luper assaulted one of the police officers, and the
district court adopted the MJ’s finding. We must defer to the district court’s
determination that the officers’ testimony, which was not “incredible as a
matter of law,” was credible. See Alaniz-Alaniz, 38 F.3d at 791. The judgment
is AFFIRMED.




                                         2